Case: 1:21-cv-00014-MWM Doc #: 19 Filed: 04/22/21 Page: 1 of 7 PAGEID #: 857

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI
MARYANN PUTMAN, : Case No. 1:21-cv-14
Plaintiff, : Judge Matthew W. McFarland
v.

ALLSTATE INSURANCE COMPANY,

Defendant.

 

ORDER GRANTING MOTION FOR JUDGMENT ON THE PLEADINGS (Doc. 14)

 

This case is before the Court on Defendant Allstate Insurance Company’s motion
for partial judgment on the pleadings (Doc. 14). Plaintiff Maryann Putman filed a
response in opposition (Doc. 15), to which Allstate filed a reply (Doc. 16), making this
matter ripe for review. For the reasons below, Allstate’s motion is GRANTED.

FACTS

Putman was hired by Allstate in 2008 to sell insurance. (See Exclusive Agency
Agreement, Doc. 3 at p. 5-14) (“Agreement”). The parties agreed that Putman would
work as an agent on behalf of Allstate, and Allstate would “own all business produced
under the terms of th[e] Agreement.” (Id. at p.5,§1.A.) Allstate could fire Putman
either immediately for cause, or without cause upon 90-day written notice. (Id. at p. 12,
§XVI.B.2-3.)

On September 22, 2020, Allstate notified Putman that she was fired “effective

immediately.” (See Doc. 3-1 at p. 174-75.) Allstate contends she was terminated for
Case: 1:21-cv-00014-MWM Doc #: 19 Filed: 04/22/21 Page: 2 of 7 PAGEID #: 858

cause. Putman disagreed and brought this lawsuit for breach of contract.

Relevant here, Putman also asks the Court for injunctive and declaratory relief:
(1) “injunctive relief barring [Allstate] from unilaterally and immediately terminating
the Agreement without cause,” and (2) “declaratory judgment as to the status of the
contractual relationship.” (See Complaint, Doc. 3 at p. 3.) Allstate has moved for
judgment on the pleadings as to both claims under Fed. R. Civ. P. 12(c). (See Doc. 14.)

LAW

The standard of review for a Fed. R. Civ. P. 12(c) motion for judgment on the
pleadings is the same as for a motion under Fed. R. Civ. P. 12(b)(6) for failure to state a
claim. Fritz v. Charter Twp. of Conistock, 592 F.3d 718, 722 (6th Cir. 2010). The Court
construes the complaint in the light most favorable te the plaintiff, accepts all
allegations as true, and draws all reasonable inferences in the plaintiff's favor. Coley v.
Lucas County, 799 F.3d 530, 537 (6th Cir. 2015). “[T]he plaintiff must plead ‘sufficient
factual matter’ to render the legal claim plausible, i.e, more than merely possible.”
Fritz, 592 F.3d at 722. “A claim has facial plausibility when the plaintiff pleads factual
content that allows the court to draw the reasonable inference that the defendant is
liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). And
although the Court accepts well-pleaded factual allegations as true, it need not accept “a
formulaic recitation of the elements of a cause of action” or “legal conclusions couched
as factual allegations.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citing Papasan

v. Allain, 478 U.S. 265, 286 (1986).
Case: 1:21-cv-00014-MWM Doc #: 19 Filed: 04/22/21 Page: 3 of 7 PAGEID #: 859

ANALYSIS
A. Injunctive Relief

Putman requests “injunctive relief barring [Allstate] from unilaterally and
immediately terminating the Agreement without cause.” (Doc. 3, at p.3.) To be
entitled to an injunction, Putman must demonstrate that: (1) she suffered an irreparable
injury; (2) “remedies available at law, such as monetary damages, are inadequate to
compensate for that injury”; (3) “considering the balance of hardships between”

Putman and Allstate, “a remedy in equity is warranted”; and (4) it is in the public’s
interest to issue the injunction. See Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139,
156-57 (2010); see also Audi AG v. D'Amato, 469 F.3d 554, 550 (6th Cir. 2006). Allstate
argues that injunctive relief would be inappropriate because, among other things,
Putman has not suffered any irreparable harm. The Court agrees.

It is well settled that “a plaintiff's harm is not irreparable if it is fully
compensable by money damages.” Basicomputer Corp. v. Scott, 973 F.2d 507, 511 (6th
Cir, 1992). “The fact that an individual may lose his income for some extended period
of time does not result in irreparable harm, as income wrongly withheld may be
recovered through monetary damages in the form of back pay.” Overstreet v. Lexington-
Fayette Urb. Cty. Gov't, 305 F.3d 566, 579 (6th Cir. 2002) (collecting cases). And here, any
damages Putman may be entitled to are entirely monetary. Under the terms of the
Agreement, Putman was compensated by Allstate solely though commissions and
bonuses. (See Agreement, Doc. 3 at p. 11, § XV.) Should Putman succeed with her case,

her damages could be calculated based on the amount of commissions and bonuses

3
Case: 1:21-cv-00014-MWM Doc #: 19 Filed: 04/22/21 Page: 4 of 7 PAGEID #: 860

Allstate wrongly withheld from her.

The only argument Putman makes to the contrary is that monetary damages
“cannot ensure that she has a book of business to return to once [Allstate]’s breach has
been remedied.” (Doc. 15 at p. 2.) This argument fails. First, the monetary value of
Putman’s former book of business can be quantified and remedied through money
damages. Second, and equally important, Putman has no ownership interest in her
former book of business. Putman entered into an Agreement with Allstate, under
which she agreed to work as an agent and act on Allstate’s behalf. Putman was paid
commission and bonuses on the business she brought into Allstate. But Allstate—not
Putnam— owned “all business produced under the terms of the Agreement.”
(Agreement, Doc. 3 at p. 5, § I.A.) Indeed, Putman held “an economic interest” in the
“customer accounts developed under th[e] Agreement.” (Id. at p. 11, § XVI.B.) “That
economic interest,” however, “is a specifically defined, limited interest .. . comprised of
only two elements.” (See Exclusive Agency Manual, Doc. 3-1 at p. 126-27.) “First, the
economic interest includes the option, where applicable, of receiving a termination
payment according to the terms of [the] Agreement.” (Id.) “Second, the economic
interest includes the ability to transfer your interest as provided in the [] Agreement”
(id.), i.e. Putman could transfer her economic interest in the business “upon termination
of th[e] Agreement by selling [it] to an [Allstate] approved buyer.” (Agreement, Doc. 3
at p. 11, § XVI.B.) In other words, the only “economic interest” Putman had in her book
of business was the right, upon termination to: (1) transfer her interest to an Allstate
approved buyer, or (2) receive a termination payment in lieu of such a sale.

+
Case: 1:21-cv-00014-MWM Doc #: 19 Filed: 04/22/21 Page: 5 of 7 PAGEID #: 861

Putman’s limited “economic interest” is further defined in the Exclusive Agency
Manual, which is “expressly incorporated in [its] entirety as part of th[e] Agreement.”
(Agreement, Doc. 3 at p. 5, §1.C.) It provides that:

No other rights are included within the terms “your economic interest” or

“economic interest in the book of business.” You do not have any ownership

interest in any of the business written under the [] Agreement[] .. . You do not

have any right to renewals or renewal commissions of any kind after termination
of your [] Agreement. The Company retains ownership of each item of business
and of the entire book of business, including renewals. You do not have any
ownership interest in expirations, renewals, or in any information about the

customers to whom you have sold Company business. All such information
remains the property of the Company.

(Exclusive Agency Manual, Doc. 3-1 at p. 126-27.) Moreover, the Agreement also
includes a non-compete provision, under which Putman is prohibited from soliciting
any of the customers in her former book of business for a period of one year. (See
Agreement, Doc. 3 at p. 12, § XVIII.D.)

In sum, Putnam has not suffered any irreparable harm. Her financial interests
are expressly limited by the terms of the Agreement to: (1) receiving commissions and
bonuses while working as an Allstate agent; and (2) upon termination, either: (a) selling
her book of business to an Allstate approved buyer, or (b) accepting a contractual
termination payment. These interests are easy to quantify and can be remedied through
monetary damages. As such, Putman’s claim for injunctive relief is DISMISSED.

B. Declaratory Relief

Putman also seeks “declaratory judgment as to the status of the contractual

relationship from September 22, 2020 to present.” (Doc. 3 at p. 3.) Allstate contends

that this claim should be dismissed as duplicative. The Court agrees.
Case: 1:21-cv-00014-MWM Doc #: 19 Filed: 04/22/21 Page: 6 of 7 PAGEID #: 862

The Declaratory Judgment Act provides that a district court “may declare the
rights and other legal relations of any interested party seeking such declaration,
whether or not further relief is or could be sought.” Miami Valley Mobile Health Servs.,
Inc. v. ExamOne Worldwide, Inc., 852 F. Supp. 2d 925, 938 (S.D. Ohio 2012) (quoting 28
U.S.C. § 2201(a)). While courts have the discretion to decide whether to entertain a
declaratory judgment action, they typically “deny declaratory relief if an alternative
remedy is better or more effective.” Grand Trunk Western R. Co. v. Consolidated Rail
Corp., 746 F.2d 323, 326 (6th Cir. 1984). Moreover, declaratory judgment is typically
sought before an injury-in-fact has occurred. National Rifle Ass'n of Am. v. Magaw, 132
F.3d 272, 279 (6th Cir. 1997). As such, courts routinely find that declaratory relief is
inappropriate when the “claims have ripened into a cause of action.” Miami Valley, 852
F. Supp. 2d at 938. For example, in Miami Valley, the court held that where the “validity
and enforceability of the contracts have already been placed at issue” by a breach of
contract claim, declaratory relief is not appropriate because the “claim for damages is a
better and more effective remedy.” Id. See also, e.g., Jerome-Duncan, Inc. v. Auto-By-Tel,
L.L.C., 176 F.3d 904, 908 (6th Cir. 1999) (“it is clear in the present case that
a declaratory judgment would be redundant with the relief already sought
for breach of contract”); McGlone v. Centrus Energy Corp., 2020 WL 4431482, at *16 (S.D.
Ohio July 31, 2020) (dismissing claim for declaratory judgment as duplicative of
plaintiff's claim for breach of contract); Waldren v. Allstate Vehicle & Prop. Ins. Co., 2020
WL 5214608, at *9 (S.D. Ohio Sept. 1, 2020) (same); Transworld Delivery, Inc. v. Flearop-
Interflora, 261 F.Supp.2d 837 (E.D. Mich. 2003) (same); Pakideh v. Ahadi, 99 F. Supp. 2d

6
Case: 1:21-cv-00014-MWM Doc #: 19 Filed: 04/22/21 Page: 7 of 7 PAGEID #: 863

805, 809 (E.D. Mich. 2000) (same).

Here, the basis of Putman’s claim for declaratory judgment -— the status of the
contractual relationship — has already ripened into a cause of action for breach of
contract. Since the adjudication of Putman’s breach of contract claim will necessarily
decide “the status of the contractual relationship,” declaratory judgment on the same
issue is unnecessary and duplicative. Putman’s claim for declaratory judgment is
therefore also DISMISSED.

CONCLUSION

For the reasons above, Allstate’s motion for partial judgment on the pleadings
(Doc. 14) is hereby GRANTED. Putman’s claims for injunctive and declaratory relief
are therefore DISMISSED.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF QHIO

wis

JUDGE MATTHEW W. McFARLAND

By:

 
